Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 DETAILED ACTION
This is in response to the communication filed on 08/05/2021. Claims 1-4, 7, 10-19 were pending in the application. Claims 1-4, 7, 10-19 have been allowed.  

                                               Response to Arguments
Applicant’s arguments, see remarks, filed on 08/05/2021, with respect to 35 USC 112(d) type rejection of claim 15 has been fully considered and is persuasive.  Previous 35 USC 112(d) type rejection of claim 15 has been withdrawn because of further amendments are made to the claim.  Applicant’s arguments, see remarks, filed on 08/05/2021, with respect to 35 USC 103 type rejection of claims 1-10 and 16-18 have been fully considered and are persuasive.  Previous 35 USC 103 type rejection of claims 1-10 and 16-18 have been withdrawn based on applicant’s arguments and further examiner’s amendments are made to the independent claims. Applicant’s arguments, see remarks, filed on 08/05/2021, with respect to 35 USC 103 type rejection of claims 11-15 and 19 have been fully considered and are persuasive.  Previous 35 USC 103 type rejection of claims 11-15 and 19 have been withdrawn based on applicant’s arguments and further examiner’s amendments are made to the independent claims.
      Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative Mr. Richard S. Frinkelstein on September 17, 2021. Claims 1, 12 and 16 have been amended as follows:  
Claim 1 (Currently Amended):  A portable data device, comprising: 
a non-transitory computer-readable medium comprising (i) a plurality of partitions and (ii) processor executable instructions, that when executed by a processor, performs a method, the method comprising: 
receiving a password associated with an emergency situation; and 
unlocking one or more of the plurality of partitions in response to receiving the password; 
destroying, via a processor, original data files in one or more of the plurality of partitions based on the received password, wherein destroying comprises replacing the original data files in the one or more of the plurality of portions with respective fake data files stored in the unlocked one or more plurality of partitions.
Claim 12 (Currently Amended):  A portable data device, comprising:
a non-transitory computer-readable medium comprising (i) a plurality of partitions and (ii) processor executable instructions, that when executed by a processor, performs a method, the method comprising:
receiving a password associated with an emergency situation;
unlocking one or more of the plurality of partitions in response to receiving the password; and
destroying, via a processor, original data files in one or more of the plurality of partitions based on the received password, wherein destroying comprises replacing the original data files in the one or more of the plurality of portions with respective fake data files stored in the unlocked one or more plurality of partitions and wherein the newly unlocked one or more plurality of partitions are not included in a total size of portable data device. 
Claim 16 (Currently Amended):  A portable data device, comprising: 
a non-transitory computer-readable medium comprising (i) a plurality of partitions and (ii) processor executable instructions, that when executed by a processor, performs a method, the method comprising: receiving a password associated with an emergency situation; 

destroying, via a processor, original data files in one or more of the plurality of partitions based on the received password, wherein destroying comprises replacing the original data files in the one or more of the plurality of portions with respective fake data files stored in the newly unlocked one or more plurality of partitions, wherein the newly unlocked one or more plurality of partitions are not included in a total size of portable data device and each respective fake data file is created by a random data generator and is a randomly generated sized file. 

                                   Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments, further search conducted, examiner’s amendments made, and prosecution history of the application. See MPEP 1302.14(1).  Dahiwadkar, US 8,200,639 B2; and Lindsay, US 2007/0250920 A1 were cited as closest prior arts during the prosecution of the instant application. However, these references singly or in combination do not teach all of the claimed limitations in the instant application. 


                                                        Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494